Case: 1:19-cv-00912-SO Doc’#: 6-1 Filed: 08/16/19 1 of 4. PagelD #: 38
- IN THE UNITED STATES DISTRICT COURT
7 FOR THE |
NORTHERN DISTRICT OF OHIO
Lashe W DIVISION ,

Steen W, By ety, case no. ///9-CY-F/2.
Plaintiff, . | . JUDGE’ ox LE UEK

VS. :
: 4 |

Fun € ky DE We wr aL,
Defendant(s).

 

Notice of a Lawsuit and Request to Waive Service of Summons

 

 

Deredevdl
Why are you getting this?

A lawsuit has been filed against you, in this Court under the number above. A copy of the
complaint is attached. .

This is not a summons, or an official notice from the Court. It is a request to avoid expenses,

you waive formal service of a summons by signing and returning the enclosed waiver within 30 days
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are
enclosed, along with a stamped, self-addressed envelope for returning one copy. You may keep the

other copy.

What happens next?

If you return the signed waiver, I will file it with the urt’ The ¢ action will then proceed as if -
you had been served on the date the waiver is filed, but no ons will be sexye6t you and you
will have 60 days from the date this notice is sent to answer the complaint. -

If you do not return the signed waiver within the time indicated, [awit arrange to have the
‘summons and complaint served on you. And I will ask the Counsdsstequire you to pay expenses of

making service. © ~ -

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you pm the date below.

Date: ESROLF

 

 
Case: 1:19-cv-00912-SO Doc #: 6-1 Filed: 08/16/19 2 of 4. PagelD #: 39

Waiver of Service of Summons

Toi S7ekew Le. Byeeky
| I, have received your request to waive service of summons in this action along with a copy of
the complaint and two copies of this waiver form and a prepaid means of returning one signed copy of

the form to you.

 

- [agree to save the expense of serving a summons and complaint om this case.

I understand that I will keep all defenses and objections to the lawsuit the Court's jurisdiction,
and venue of the action, but ] waive any objections to the absence of summons or of service.

I understand that I must file and serve an answer on motion under Rule 12 within 60 days or
; SOO the date when this request was sent. If I fail to do so, a default judgment will be
"entered agaitst me. ee — .

Date:

 

 

(Defendant),

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 pf the Federal Rules of Civil Procedure requires certain defendants to cooperate in
saving unnecessary expenses of serving a summons and complaint. A defendant who is located in the
United States and fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expense of service unless thavdefendant shows good cause for the

failure.

_ "Good cause” does not include a belief that the lawsuit is groundless, or that is has been brought
in an improper venue, or that the Court has no jurisdiction over this matter or over the defendant or the

defendant's property.

If the waiver is signed and returned you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver forms, serve an
answer or motion under Rule 12 on the plaintiff and file a copy with the Court. By signing and
returning the waiver form, you are allowed more time to respond than if a summons had been served.
  

¥ W/, By cAhy LAYBAGHVG12-SO Doc #: 6-1 Filed: 08/16/19 3 of 4. PagelD #: 40
—_— tan

ne INMATE MAIL

MARION CORRECTIONAL
a Box 7
Mir Kiow, C479

—— OFFICE OF ThE Chek
Y33 of -0057 US Taste ef Coe,
L- Scat Plan It26
5
Akhow, B Y308

SOS anaaaners gd ad pee day fEEE ba fog HYEa boyy jegaf papi] ills
Case} 1:19-cv-00912-SO Doc #: 6-1 Filed: 08/16/19 4 of 4. PagelD #: 41

 

THIS ENVELOPE IS RECYCLABLEAND MADE WITH 30% POST CONSUMER CONTENT & @ USPS 2016
